           Case 2:20-cv-00904-RFB-EJY Document 7 Filed 06/16/20 Page 1 of 2



1    Craig A. Mueller, Esq.
     Nevada Bar No. 4703
2
     MUELLER & ASSOCIATES, INC.
3    723 South Seventh Street
     Las Vegas, NV 89101
4    Ph. (702) 382-1200
5    Fx. (702) 940-1235
     electronicservice@craigmuellerlaw.com
6    Attorneys for Plaintiffs
7
8                        IN THE UNITED STATES DISTRICT COURT
9
                               FOR THE DISTRICT OF NEVADA
10
11   DENYCE ELDRIDGE, an individual; AQUA              Case No.: 2:20-cv-00904-RFB-EJY
12   A SALON, a Domestic Entity,

13   Plaintiffs,
                                                       STIPULATION AND
14   vs.                                               ORDER TO DISMISS
15                                                     CASE No. 2:20-cv-00904-RFB-EJY
     STEVE SISOLAK, in his official capacity of        WITH PREJUDICE
16   Governor of the State of Nevada; and DOES I
     through X; and ROE CORPORATIONS I
17   through X, inclusive,
18
     Defendants.
19
20
21          COME NOW, Plaintiffs, DENYCE ELDRIDGE and AQUA A SALON, by and

22   through their attorney, Craig A. Mueller, Esq. of MUELLER & ASSOCIATES, INC. and
23
     Defendant, STEVE SISOLAK, in his official capacity of Governor of the State of Nevada by
24
     and through his attorneys, Aaron D. Ford, Esq., Attorney General and Craig A. Newby, Esq.,
25
     Deputy Solicitor General for the State Of Nevada Office Of The Attorney General,
26
27
28


                                                   1
        Case 2:20-cv-00904-RFB-EJY Document 7 Filed 06/16/20 Page 2 of 2



 1   and file this Stipulation and Order to Dismiss Case No. 2:20-cv-00904-RFB-EJY With
 2
     Prejudice.
 3
     DATED this 12th day of June, 2020           DATED this 12th day of June, 2020.
 4
 5   AARON D. FORD                               MUELLER & ASSOCIATES, INC.
     Attorney General
 6
     By: /s/ Craig A. Newby, Esq. /              By: /s/ Craig A. Mueller, Esq.
 7   Craig A. Newby, Esq.                        Craig A. Mueller, Esq.
 8   Nevada Bar No. 8591                         Nevada Bar No. 4703
     555 E. Washington Avenue, Suite 3900        723 S. 7th Street
 9   Las Vegas, Nevada 89101                     Las Vegas, NV 89101
     (702) 486-3420                              702-382-1200
10   cnewby@ag.nv.gov                            Electronicservice@craigmuellerlaw.com
11   Attorneys for Defendants                    Attorneys for Plaintiffs

12
13
14
                                                      IT IS SO ORDERED:
15
                                             ________________________________
16
                                             RICHARD F. BOULWARE, II
17                                           UNITEDUNITED
                                                     STATESSTATES DISTRICT
                                                             DISTRICT  JUDGE
                                                    JUDGE
18                                           DATED this 16th day of June, 2020.
19
                                                      DATED: June ____, 2020
20
21
22
23
24
25
26
27
28


                                             2
